Citation Nr: 1804919	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  12-09 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a neck condition.

2.  Entitlement to service connection for carpal tunnel syndrome.

3.  Entitlement to service connection for a bilateral knee condition, including as secondary to exertional anterolateral compartment syndrome.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to March 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  During the course of the appeal, the Veteran moved to Ohio and jurisdiction was transferred to the RO in Cleveland, Ohio.

In March 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

In June 2014, the Board remanded the above issues for additional development.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

In the Board's June 2014 remand, it was determined that VA examinations were necessary to assess the nature and etiology of the Veteran's claimed neck disorder, carpal tunnel syndrome, and bilateral knee disorders.  Pursuant to such remand, the AOJ coordinated with the Mountain Home VA Medical Center (VAMC) to schedule examinations.  Such documentation reflects that a request for the examinations was entered in July 2014.  The Veteran was originally scheduled for examinations in July 2014 and notified of these examinations using a specific address, but failed to report to the examinations.  Significantly, it was noted that the address provided by the Veterans Benefits Administration (VBA) differed from the Veterans Health Administration (VHA) and it was requested that the address be verified for accuracy.  An address check was requested in August 2014 and a September 2014 response to the address check noted the address differently.  As such, the Veteran was scheduled for new examinations in September 2014 and notified of these examinations using the second address. Again, it was noted that the address provided by VBA differed from the address from VHA and it was requested that the address be verified for accuracy.  It appears that a third new address was obtained in December 2014, but that the Veteran was not scheduled for new examinations using this address.  Subsequently, in February 2017 correspondence the Veteran notified VA of his new address, which matched the third address provided.   

Although it appears that the Veteran was scheduled for VA examinations pursuant to the June 2014 Board remand, there is no documentation of record that conclusively shows that the Veteran was notified of the examinations.  In fact, a review of the record shows that, although VA knew about the Veteran's most recent address of "14 Citation Drive" as early as December 2014, such address was never used to notify the Veteran of the scheduled examinations.  Therefore, the Board finds that another remand is necessary in order to afford the Veteran VA examinations so as to assess the current nature and etiology of the Veteran's claimed disorders.   

Also, in the June 2014 Board remand, it was noted that there were outstanding private treatment records and that the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.  Pursuant to the June 2014 remand, correspondence dated in July 2014 and sent to "3885 S Chalet Cir S" requested that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.  However, as above, it appears that the letter was sent to an incorrect address.  On remand, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records using the most current address available.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran at the address he provided in February 2017 correspondence, and request that he provide or authorize the release of records from any private facility where the Veteran has been assessed or treated for his neck condition, carpal tunnel syndrome and a bilateral knee condition.

2.  Schedule the Veteran for an appropriate VA examination to determine the etiology of the Veteran's neck condition.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate clinical testing should be conducted. 

The examiner is asked to provide a medical opinion that addresses the following: 

Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's neck condition, including any related headaches, is related to service. 

The examiner's attention is directed to the September 1979 service treatment note, which shows the Veteran was treated for an injury sustained during a football game and subsequent March 1982 treatment for headaches; and, the March 2013 Board hearing transcript, pages 3-4. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Schedule the Veteran for an appropriate VA examination to determine the etiology of the Veteran's carpal tunnel syndrome.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate clinical testing should be conducted.  The examiner also should provide a medical opinion that addresses the following: 

Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's carpal tunnel syndrome is related to service. 

The examiner's attention is directed to the Veteran's statement that he handled small screws and used pliers and wire cutters as part of his job as an avionic systems technician in service, outside without gloves, in all weather conditions; and, Board hearing transcript, pages 20-22. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Schedule the Veteran for a VA examination concerning the claim of service connection for a knee condition.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate clinical testing should be conducted.  The examiner also should provide a medical opinion that addresses the following:

(a) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral knee condition is related to service. 

The examiner's attention is directed to the Veteran's statement that he injured his shins, ankles and knees pain during cross training or aerobics and was seen 9 times during service for knee pain; the April 2004 opinion of Dr. J.K.; and, Board hearing transcript, pages 8-9.

(b) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral knee condition is caused by his service-connected exertional anterolateral compartment syndrome of the right and left lower extremities. 

(c) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral knee condition is aggravated (i.e., permanently worsened beyond the natural progression) by his service-connected exertional anterolateral compartment syndrome of the right and left lower extremities. 

If aggravation is found, please determine: (1) the baseline manifestations of the Veteran's bilateral knee condition found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected bilateral exertional anterolateral compartment syndrome of the right and left lower extremities.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Thereafter, ensure the development outlined above has been accomplished, that the examination report is adequate, and then arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).


_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

